Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 05/18/2021 with Applicant Attorney Mr. Joseph J. Buczynski. An e-mail with proposed amendment was received from Mr. Joseph J. Buczynski 05/18/2021 (attachment enclosed).
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 
1. (Currently Amended) A soundness determination device comprising:
a processor configured to
	extract a damaged portion of an inspection target of one or a plurality of buildings from a captured image in which a surface of an arbitrary building is a subject;
	extract a degree of damage in the damaged portion by analyzing the captured image;
acquire structure information of the building in the captured image;
on a member
	calculate, for each damaged portion of the building, a degree of damage influence on the basis of a distance between the position of the point 
	determine soundness of the building on the basis of the degree of damage influence for each damaged portion of the building.

19. (Currently Amended) A soundness determination method comprising:
	extracting a damaged portion of an inspection target of one or a plurality of buildings from a captured image in which a surface of an arbitrary building is a subject;
extracting a degree of damage in the damaged portion by analyzing the captured image;
	acquiring structure information of the building in the captured image;
	determining a position of a point on a member
	calculating, for each damaged portion of the building, a degree of damage influence on the basis of a distance between the position of the point 
determining soundness of the building on the basis of the degree of damage influence for each damaged portion of the building.

Allowable Subject Matter
The claims 1-10 and 17-20 are allowed.  Specifically, the independent Claims 1 and 19-20 are allowed over the prior art. The dependent Claims (2-10,17-18) are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims 1 and 19-20. Though the prior arts teach , the prior arts further fail (see PTO 892 and IDS) to teach or suggest a combination, specifically for a freeze dryer system,
Claims 1 and 19-20:  “calculate, for each damaged portion of the building, a degree of damage influence on the basis of a distance between the position of the point and a position of the damaged portion of the building, and the degree of damage in the damaged portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864